Exhibit 10.1
EMPLOYMENT AGREEMENT
The Employment Agreement (the “Agreement”) is effective as of the 13th day of
May, 2011 and is made by and between PREMIER EXHIBITIONS, INC., a Florida
corporation (the “Company”), and Kris Hart (the “Executive”).
WITNESSETH:
WHEREAS, the Company desires to employ the Executive in accordance with the
terms and conditions contained in the Agreement; and
WHEREAS, the Executive desires to accept such employment and to render her
services in accordance with the terms and conditions contained in the Agreement;
and
NOW, THEREFORE, in consideration of the promises and the mutual covenants set
forth in this Agreement, and intending to be legally bound, the Company and the
Executive agree as follows:
1. Term of Employment
(a) Offer/Acceptance/Effective Date. The Company hereby offers employment to the
Executive, and the Executive hereby accepts employment with the Company, subject
to the terms and conditions set forth in this Agreement.
(b) Term. The term of the Agreement shall commence as of the date referenced
above (the “Effective Date”) and shall remain in effect until the date that is
one (1) year after the Effective Date (the “Initial Term”). Unless either party
notifies the other party, at least 45 days prior to the end of the Initial Term
that it does not wish to renew the employment term beyond the end of the Initial
Term, the term of the Executive’s employment will automatically renew for
successive one-year “Renewal Terms” unless and until either party, at least
45 days prior to the end of the then current Renewal Term, elects not to renew
the employment term beyond the end of the then current Renewal Term.
Notwithstanding the foregoing, Section 5 of the Agreement discusses
circumstances under which the Executive’s employment may be terminated either by
the Executive herself or by the Company other than for non-renewal of the
employment term as provided in this Section 1(b). As used in the Agreement,
“Term” refers to the entire term of the Executive’s employment under the
Agreement.
2. Duties.
(a) General Duties. The Executive shall serve as the Company’s Chief Marketing
Officer and a Vice President, reporting directly to the Chief Executive Officer.
The Executive shall perform duties that are customary for a Chief Marketing
Officer in the Company’s industry and shall perform any additional duties that
are assigned to her by The Company’s Chief Executive Officer and Board of
Directors (the “Board”) from time to time. Without limiting the generality of
the foregoing, the Executive shall be responsible for managing and overseeing
the Company’s marketing and public relations affairs.

 

 



--------------------------------------------------------------------------------



 



(b) Best Efforts. The Executive shall: (a) conduct herself at all times with
integrity and in an ethical manner; (b) devote substantially all of her effort,
working time, energy, and skill (vacations and absences due to illness excepted)
to the duties of her employment; (c) perform her duties faithfully, loyally, and
industriously, and in a manner that accords with the fiduciary relationship that
a senior executive officer owes to her employer, and (d) follow and implement
diligently all lawful management policies and decisions of the Company.
(c) Location of Employment. The Executive shall work at the Company’s
headquarters located at 3340 Peachtree Road, NE, Suite 900, Atlanta, GA 30326,
or wherever the Company’s headquarters shall move from time to time.
3. Compensation and Expenses.
(a) Base Salary. For the services of the Executive to be rendered by her under
this Agreement, the Company will pay the Executive an annual base salary of two
hundred and twenty five thousand dollars ($225,000) (the “Base Salary”). The
Company shall pay the Executive her Base Salary in equal installments no less
than semi-monthly.
(b) Performance Bonus. The Executive shall be eligible to be considered for
annual performance awards consistent with incentive compensation programs
established by the Board for senior executives. Such awards may take the form of
cash bonuses, stock option grants or grants of restricted stock at the
discretion of the Board. Nothing in this Agreement shall be interpreted to
convey that a performance bonus or other award of cash, option or stock is
guaranteed to the Executive under the terms of this Agreement; all such awards
shall be made in the sole discretion of the Board.
(c) Expenses. In addition to any compensation received pursuant to this
Section 3, the Company shall reimburse the Executive for all reasonable,
ordinary and necessary travel, entertainment and approved office expenses
incurred in connection with the performance of her duties under this Agreement,
provided that the Executive properly accounts for such expenses to the Company
in accordance with the Company’s policies and practices.
(d) Restricted Stock. As of the Effective Date, the Company shall grant the
Executive seventy-five thousand (75,000) shares of the common stock of the
Company, which shares shall be restricted (the “Restricted Stock”). The
Restricted Stock shall vest, subject to the Executive’s continued employment in
good-standing with the Company through the applicable vesting date, as follows:
one-third on the first year anniversary date of the start of the Term; one-third
on the second year anniversary date of the start of the Term; and one-third on
the third year anniversary date of the start of the Term. The Restricted Stock
shall be represented by a restricted stock agreement, the terms of which shall
be consistent with this subsection, and shall contain such other terms as are
consistent with the Company’s award of restricted stock to other senior
executives of the Company.

 

2



--------------------------------------------------------------------------------



 



4. Benefits.
(a) Personal Days. For each calendar year during the Term, the Executive shall
be entitled to six paid personal days. Unused paid personal days will not
carryover from calendar year to calendar year. Accrued but unused paid personal
days will not be paid upon termination of this Agreement.
(b) Vacation. For each calendar year during the Term, the Executive shall be
entitled to three weeks of vacation without loss of compensation or other
benefits to which he is entitled under this Agreement. The Executive shall take
her vacation at such times as the Executive may select and as the affairs of the
Company may permit. Unused vacation time will not carryover from calendar year
to calendar year. Accrued but unused vacation time will be paid upon termination
of this Agreement.
(c) Employee Benefit Programs. In addition to the compensation to which the
Executive is eligible pursuant to the provisions of Section 3 above, during the
Term the Executive will be entitled to participate in any stock option plan,
stock purchase plan, pension or retirement plan, and insurance or other employee
benefit plan that is maintained at that time by the Company for its senior
executive employees, including programs of life, disability, basic medical and
dental, and supplemental medical and dental insurance. Executive’s coverage
under all such medical and dental insurance shall be in effect as of the
Effective Date. Any such participation is subject in all respect to the terms
and conditions of such plans and programs.
5. Termination.
(a) Termination for Cause. The Company may terminate the Executive’s employment
pursuant to this Agreement for “Cause” upon the occurrence of any of the
following events: (i) Executive’s failure to substantially perform Executive’s
employment duties and/or the duties and obligations outlined in this Agreement
(other than any such failure resulting from Executive’s incapacity due to
physical or mental illness) which are demonstrably willful and deliberate on
Executive’s part and which are not remedied in a reasonable period of time after
receipt of written notice from the Company; or (ii) conviction of, or a plea of
guilty or no contest by, Executive to a crime that constitutes a felony
involving moral turpitude. No act or failure to act on the part of Executive
shall be considered “willful” unless it is done, or omitted to be done, by
Executive in bad faith or without reasonable belief that Executive’s action or
omission was in the best interests of the Company.
In the event the Company intends to terminate the Executive’s employment for
Cause, the Company shall provide the Executive with written notice specifying
the particular act or acts, or failure to act, which is or are the basis for the
Company’s decision to so terminate the Executive’s employment for Cause. Except
in the case of a violation of Section 6 of this Agreement, the Company shall
give Executive 30 days after such notice to correct such act or failure to act.
Upon failure of the Executive, within such 30 day period, to correct such act or
failure to act to the Company’s satisfaction, the Company may proceed to
terminate her employment.

 

3



--------------------------------------------------------------------------------



 



Upon any termination for Cause, the Executive shall have no right to
compensation, bonus, severance, or other reimbursement pursuant to this
Agreement or otherwise, except that the Executive shall be entitled to all
compensation and benefits that have accrued, except for accrued but unused
personal time, and all restricted stock that has vested as of the effective date
of termination.
(b) Death. This Agreement and the Company’s obligations hereunder will terminate
upon the death of the Executive. Upon the termination of this Agreement due to
the death of the Executive, the Company will pay the Executive’s legal
representative the Base Salary (which may include any accrued but unused
vacation time) at such time pursuant to Section 3(a) through the date of such
termination of employment, plus any other compensation that may be due and
unpaid.
(c) Disability. This Agreement and the Company’s obligations hereunder will
terminate upon the disability of the Executive. For purposes of this
Section 5(c), “disability” shall mean that for a period of six months in any
12-month period, the Executive is incapable of substantially fulfilling the
duties set forth in this Agreement because of physical, mental or emotional
incapacity resulting from injury, sickness or disease as determined by an
independent physician mutually acceptable to the Company and the Executive. Upon
the termination of this Agreement due to the disability of the Executive, the
Company will pay the Executive or her legal representative, as the case may be,
the Base Salary (which may include any accrued but unused vacation time) at such
time pursuant to Section 3(a) through the date of such termination of employment
(or, if the Company has a disability policy in effect at the time of
termination, until the date upon which such disability policy begins payment of
benefits, subject to Section 12(e) below), plus any other compensation that may
be due and unpaid.
(d) Termination without Cause or by the Executive for Good Reason. Upon 30 days
prior written notice to the Executive, the Company may terminate the Executive’s
employment hereunder for any reason other than “for Cause”. Upon 30 days prior
written notice to the Company, the Executive may terminate her employment
hereunder with the Company for “Good Reason” (as defined below in (e) and
subject to the Company’s right to cure as also provided in (e)). In either such
event, the following terms and conditions shall apply: Executive shall receive
six (6) months of her Base Salary paid in accordance with the Company’s standard
payroll practices; (ii) if Executive is terminated before the first anniversary
date of the Term, one-third of her Restricted Stock shall vest immediately;
(iii) if Executive is terminated after the first anniversary date of the Term
but before the second anniversary date of the term, one-third of her Restricted
Stock that was scheduled to vest on the second anniversary date of the Term
shall vest immediately; (iv) if Executive is terminated after the second
anniversary date of the Term but before the third anniversary date of the term,
one-third of her Restricted Stock that was scheduled to vest on the third
anniversary date of the Term shall vest immediately. To the extent required by
Section 409A of the Internal Revenue Code, any lump sum payment payable to
Executive under this section shall be made on the date that is six months
following the date of the termination, or as soon as administratively
practicable thereafter, but in no event later than 90 days thereafter.

 

4



--------------------------------------------------------------------------------



 



(e) “Good Reason” means and shall be deemed to exist if, without the Executive’s
prior consent, (a) the Executive suffers a material diminution in the duties,
responsibilities or effective authority associated with her titles and
positions; (b) a reduction by the Company of the Executive’s Base Salary below
the amount set in Section 3(a); or (c) the Company without just cause fails to
pay the Executive’s accrued compensation or to provide for the Executive’s
accrued benefits when due. The Executive is required to provide notice of the
Good Reason within 90 days of its occurrence. In the event the Executive intends
to terminate her employment with the Company for Good Reason, her prior written
notice shall specify the particular act or acts, or failure to act, which is or
are the basis for the Executive’s decision to so terminate her employment for
Good Reason. The Company shall be given 30 days after such notice to correct
such act or failure to act. Upon failure of the Company, within such 30 day
period, to correct such act or failure to act, the Executive may proceed to
terminate her employment with the Company. However, in no event shall the
Executive be entitled to terminate this Agreement under this subsection
(e) during the Initial Term.
(f) Termination Without Good Reason. Upon 30 days prior written notice to the
Company, the Executive shall have the right to terminate her employment
hereunder without Good Reason or any reason at all. In such event, the Executive
shall be entitled to: (a) any Base Salary earned but unpaid through the date of
termination; (b) payment of any unpaid expense reimbursements and unused accrued
vacation days through the date of termination; and (c) any other vested payments
and/or benefits, including the restricted stock, to which the Executive is
entitled to receive under this Agreement or otherwise in accordance with the
terms of any applicable benefit plan or arrangement.
(g) Expiration of Term. Expiration of the Term because one or the other party
elects not to renew the employment relationship beyond the Initial Term or the
then-current Renewal Term does not constitute an early termination of the
employment relationship for severance purposes. In such an event, the Executive
shall have no right to compensation, bonus, severance, or other reimbursement
pursuant to this Agreement or otherwise, except that the Executive shall be
entitled to all compensation and benefits that have accrued, except for accrued
but unused personal time, and all restricted stock that has vested as of the
effective date of termination.
6. Restrictive Covenants.
(a) Acknowledgments. The Executive and the Company agree that the Executive is
being employed in an important fiduciary capacity with the Company and that the
Company is engaged in a highly competitive business. The Executive and the
Company further agree that it is appropriate to place reasonable limits as set
forth herein on her ability to compete with the Company to protect and preserve
the legitimate business interests and goodwill of the Company.

 

5



--------------------------------------------------------------------------------



 



(b) General Restrictions.
(i) For purposes of this Agreement, “Restricted Period” shall mean the Term
together with a period of twelve (12) months after the effective date the
Executive’s employment with the Company ends, regardless of the reason. A
business shall be considered “Competitive with the Company” if it offers
products or services that are substantially similar to those being provided by
the Company as of the Effective Date of the Agreement, or if it offers products
or services that are otherwise directly competitive with or substitutable for
the Company’s products and services as of the Effective Date.
(ii) During the Restricted Period, the Executive will not engage or participate
in or finance (or take active steps to prepare to engage or participate in or
finance, or to accept an offer of employment or a contractual relationship to
engage or participate in or finance), directly or indirectly, as principal,
agent, employee, employer, consultant, investor or partner, or assist in the
management of, or own any stock or any other ownership interest in, any business
that is Competitive with the Company. After the end of the Term, the covenant in
this Section shall restrict the Executive’s conduct only within a fifty
(50) mile radius of Atlanta, Georgia (the “Restricted Territory”).
Notwithstanding the foregoing, the ownership of not more than five percent (5%)
of the outstanding securities of any company listed on any public exchange or
regularly traded in the over-the-counter market, assuming the Executive’s
involvement with any such company is solely that of a security holder, shall not
constitute a violation of this Section.
(c) Non-Solicitation Covenants.
(i) During the Restricted Period, the Executive will not directly or indirectly,
for herself or on behalf of another, solicit, or attempt to solicit, any
officer, member, manager, contractor, consultant, executive or employee of the
Company to leave, terminate or minimize her engagement or relationship with the
Company or to accept employment or an engagement or relationship elsewhere if so
accepting would involve leaving, terminating or minimizing her or her
employment, engagement or contractual relationship with the Company.
(ii) During the Restricted Period, the Executive will not directly or
indirectly, for herself or on behalf of another, solicit, or attempt to solicit,
any of the Company’s customers or clients, or any of the Company’s prospective
customers or clients that the Executive knew were being targeted by the Company
during the Term. Notwithstanding the foregoing, after the end of the Term the
restriction in this Section shall apply only to customers or suppliers or
prospects with whom the Executive had material contact during the Term and
nothing in the subparagraph (ii) shall be deemed to prohibit the Executive from
calling upon or soliciting a customer or supplier if such action relates solely
to a business which is not Competitive with the Company. For purposes of the
Section, “material contact” with a customer, supplier or prospect includes
(A) direct personal contact with such parties, (B) direct supervision of other
employees or personnel of the Company who have direct personal contact with such
parties, or (C) substantial knowledge of non-public information about the
Company’s business relationship with or business strategies with respect to such
parties.

 

6



--------------------------------------------------------------------------------



 



(d) Notice to Future Employers. If the Executive leaves the employ of the
Company for any reason, (i) the Executive shall, during the Restricted Period,
inform any subsequent employers or business partners of the existence and
provisions of Section of the Agreement and, if requested, provide a copy of such
section to such employer or business partner, and (ii) the Company may, during
the Restricted Period, notify any future employer or business partner of the
Executive of the existence and provisions of such section of this Agreement.
(e) THE EXECUTIVE REPRESENTS AND WARRANTS THAT THE KNOWLEDGE, SKILLS AND
ABILITIES SHE POSSESSES AT THE TIME OF COMMENCEMENT OF HER EMPLOYMENT HEREUNDER
ARE SUFFICIENT TO PERMIT HER, IN THE EVENT OF TERMINATION OF HER EMPLOYMENT
HEREUNDER, TO EARN A LIVELIHOOD SATISFACTORY TO HERSELF WITHOUT VIOLATING ANY
PROVISION OF THE AGREEMENT, FOR EXAMPLE, BY USING SUCH KNOWLEDGE, SKILLS AND
ABILITIES, OR SOME OF THEM, IN THE SERVICE OF A NON-COMPETITOR.
(f) Disclosure of Confidential Information. The Executive acknowledges that
during her employment with the Company he will gain and have access to
confidential information regarding the Company and its subsidiaries and
affiliates. The Executive acknowledges that such confidential information as
acquired and used by the Company or any of its subsidiaries or affiliates
constitutes a special, valuable and unique asset in which the Company or any of
its subsidiaries or affiliates, as the case may be, holds a legitimate business
interest. All records, files, materials, methods of operation, trade secrets,
customer information, personnel information and other confidential information
(the “Confidential Information”) obtained by the Executive in the course of her
employment with the Company shall be deemed confidential and proprietary and
shall remain the exclusive property of the Company or any of its subsidiaries or
affiliates, as the case may be. The Executive will not, except in connection
with and as required by her performance of her duties under the Agreement (or as
required by law or by legal process such as subpoena, etc.), for any reason use
for her own benefit or the benefit of any person or entity with which he may be
associated, disclose any Confidential Information to any person, firm,
corporation, association or other entity for any reason or purpose whatsoever
without the prior consent of the Board of Directors of the Company, unless such
information previously shall have become public knowledge through no action by
or omission of the Executive. All tangible Confidential Information must be
returned to the Company upon the termination of the Agreement. Confidential
Information shall not be deemed to include any contract, draft or other template
legal form in the Executive’s possession prior to having been employed by the
Company. Except as to trade secrets, the restrictive covenant will survive for
two (2) years following the termination of the Agreement. The restrictive
covenant has no time limit as it relates to trade secrets.
(g) Enforcement of Restrictions. The parties hereby agree that any violation by
the Executive of the covenants contained in the Section will likely cause
irreparable damage to the Company or its subsidiaries and affiliates and may, as
a matter of course, be restrained by process issued out of a court of competent
jurisdiction, in addition to any other remedies provided by law.

 

7



--------------------------------------------------------------------------------



 



(h) Special Severability. The terms and provisions of the Section are intended
to be separate and divisible provisions and if, for any reason, any one or more
of them is held to be invalid or unenforceable, neither the validity nor the
enforceability of any other provision of the Agreement shall thereby be
affected. It is the intention of the parties to the Agreement that the potential
restrictions on the Executive’s future employment imposed by the Section be
reasonable in both duration and geographic scope and in all other respects. If
for any reason any court of competent jurisdiction shall find any provisions of
the Section unreasonable in duration or geographic scope or otherwise, the
Executive and the Company agree that the restrictions and prohibitions contained
herein shall be effective to the fullest extent allowed under applicable law in
such jurisdiction.
7. Assignability. The rights and obligations of the Company under this Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
the Company, provided that such successor or assign shall acquire all or
substantially all of the assets and business of the Company.
8. Indemnification and Insurance
(a) Indemnification. The Company shall indemnify and hold harmless Executive
from, against and in respect of any and all losses arising out of or relating to
the performance of the Executive’s services (including, without limitation,
attorneys’ fees and expenses); provided, however, the Company shall have no
obligation under the Section 8 to indemnify Executive for any losses to the
extent that such losses (i) are determined by a court of competent jurisdiction
in a final judgment or (ii) are determined by arbitration, pursuant to
Section 11 of the Agreement, to have resulted from (A) the gross negligence or
willful misconduct of Executive in the performance of Executive’s employment
duties and/or the duties and obligations outlined in the Agreement, (B) any
violation of law by Executive in the performance of Executive’s employment
duties and/or the duties and obligations outlined in the Agreement, or
(C) breach of the terms of the Agreement by Executive.
(b) Insurance. The Company shall cause Executive to be covered under the
Company’s directors and officers liability insurance policy upon a basis
consistent with the Company’s similarly situated executive officers, subject to
and on a basis consistent with the terms and conditions of such directors and
officers liability insurance policy.
9. Severability. If any provision of the Agreement is deemed to be invalid or
unenforceable or is prohibited by the laws of the state or jurisdiction where it
is to be performed, the Agreement shall be considered divisible as to such
provision and such provision shall be inoperative in such state or jurisdiction
and shall not be part of the consideration moving from either of the parties to
the other. The remaining provisions of the Agreement shall be valid and binding.

 

8



--------------------------------------------------------------------------------



 



10. Notice. Notices given pursuant to the provisions of the Agreement shall be
sent by certified mail, postage prepaid, or by overnight courier, or telecopier
to the following addresses:

         
 
  To the Company:   Chris Davino
3340 Peachtree Road, NE
Suite 2250
Atlanta, GA 30326
 
       
 
  To the Executive:   Kris Hart
1705 Johnson Road
Atlanta, GA 30306

Either party may, from time to time, designate any other address to which any
such notice to it or her shall be sent. Any such notice shall be deemed to have
been delivered upon the earlier of actual receipt or four days after deposit in
the mail, if by certified mail.
11. Arbitration.
(a) Any dispute between the parties under the Agreement, or any dispute between
the parties relating to the breach of the Agreement, the Executive’s employment
with Company, or the termination thereof, will be resolved (except as provided
below) through informal arbitration by an arbitrator, who is licensed to
practice law in some jurisdiction in the United States of America, and who is
selected under the rules of the American Arbitration Association. The
arbitration will be conducted under the rules of said Association which are
applicable to employment disputes, to the extent they do not conflict with the
Agreement.
(b) The arbitrator will have the right only to interpret and apply the
provisions of the Agreement and may not change any of its provisions. The
determination of the arbitrator will be conclusive and binding upon the parties
and judgment upon the same may be entered in any court having jurisdiction
thereof. The arbitrator will give written notice to the parties stating her, her
or its determination, and will furnish to each party a signed copy of such
determination.
(c) The expenses of arbitration will be borne equally by the Executive and the
Company, and each party will bear its own costs, including attorneys’ fees;
provided, however, that the arbitrator shall have the power to award such
expenses and costs, including attorneys’ fees, to the prevailing party in
accordance with applicable law. The arbitrator shall also have the power to
require the Company, at the beginning of the proceedings, to fully or partially
reimburse (or provide an advance to) the Executive for the expenses of
arbitration (but not for costs, including attorneys’ fees) in the event the
Executive can demonstrate that the amount of the expenses of arbitration is an
unreasonable impediment to adjudication of her claims in arbitration. If the
arbitrator awards a monetary amount to either party in excess of $1,000,000, the
party against whom the award was made may seek judicial resolution of the
dispute under a de novo standard before any court with appropriate jurisdiction
over the matter.
(d) Notwithstanding the foregoing, the Company will not be required to seek or
participate in arbitration regarding any breach by the Executive of her
obligations under Section 6 hereof, but may pursue its remedies for such breach
in a court of competent jurisdiction in state or federal courts located in the
State of Georgia. Any arbitration or action pursuant to the Section 11 will be
governed by and construed in accordance with the substantive laws of the State
of Georgia, without giving effect to the principles of conflict of laws of such
State.

 

9



--------------------------------------------------------------------------------



 



12. Miscellaneous.
(a) Governing Law, Venue. The provisions of the Agreement will be governed by
and construed in accordance with the laws of the State of Georgia without giving
effect to the principles of conflict of laws of such State.. The Executive
agrees that the state and federal courts located in the State of Georgia shall
have jurisdiction in any action, suit, or proceeding against the Executive based
on or arising out of the Agreement and the Executive hereby: (a) submits to the
personal jurisdiction of such courts; (b) consents to service of process in
connection with any action, suit or proceeding against the Executive; and
(c) waives any other requirement (whether imposed by statute, rule of court or
otherwise) with respect to personal jurisdiction, venue, or service of process.
(b) Waiver/Amendment. The waiver by any party to the Agreement of a breach of
any provision hereof by any other party shall not be construed as a waiver of
any subsequent breach by any party. No provision of the Agreement may be
terminated, amended, supplemented, waived or modified other than by an
instrument in writing signed by the party against whom the enforcement of the
termination, amendment, supplement, waiver or modification is sought.
(c) Entire Agreement. The Agreement represents the entire agreement between the
parties with respect to the subject matter hereof and replaces and supersedes
any prior agreements or understandings.
(d) Facsimiles/PDF’s/Counterparts. The Agreement may be executed in
counterparts, all of which shall constitute one and the same instrument.
Facsimile copies and electronic Portable Document Format files of executed
signature pages transmitted by electronic mail will be deemed original for all
purposes.
(e) Section 409A of the Code. The Agreement and the benefits provided hereunder
are intended to be exempt from or to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and Treasury
regulations and other applicable guidance issued by the Treasury Department or
Internal Revenue Service thereunder (collectively, “Section 409A”), and shall be
interpreted and administered consistent with such intent. To the extent required
for compliance with the requirements of Section 409A, references in the
Agreement to a termination of employment shall mean a “separation of service”
with the meaning of Section 409A. Notwithstanding the terms of Section 3,
Section 4 or Section 5 of the Agreement, to the extent the Executive is a
“specified employee” (as defined by Section 409A) at the time of termination of
employment and a payment or provision of a benefit is required to be delayed by
six months pursuant to Section 409A, distribution shall be made no earlier than
the six-month anniversary of termination of employment.

 

10



--------------------------------------------------------------------------------



 



(f) Withholding. The Company may withhold from any amounts payable under the
Agreement such federal, state or local income taxes to the extent the same are
required to be withheld pursuant to any applicable law or regulation.
(g) Captions. The captions of the Agreement are not part of the provisions
hereof and shall have no force or effect.
(h) Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of the Agreement or the Executive’s Term hereunder
for any reason to the extent necessary to the intended provision of such rights
and the intended performance of such obligations.
IN WITNESS WHEREOF, the Company and the Executive have duly executed the
Agreement as of the date first above written.

                  COMPANY:    
 
                PREMIER EXHIBITIONS, INC.    
 
           
 
  By:   /s/ Christopher Davino    
 
           
 
           
 
  Its:   President    
 
           
 
           
 
                EXECUTIVE:    
 
                /s/ Kris Hart                   Kris Hart    

 

11